Citation Nr: 1525107	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  07-23 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Whether the appellant has basic eligibility for Department of Veterans Affairs (VA) disability benefits.

2.  Legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The appellant alleges that he had recognized guerrilla service from November 1944 to November 1945.  He filed a claim of entitlement to service connection for malaria, arthritis, rheumatism, and knee pain in October 2006.

This matter comes before the Board of Veterans' Appeals (Board) from January 2007 and May 2010 decisions by the above Department of Veterans Affairs (VA) Regional Office (RO), which determined that the appellant did not have the required military service to make him eligible for benefits under the laws administered by VA and thus denied his claim of entitlement to service connection, as well as his application for a one-time payment from the Filipino Veterans Equity Compensation Fund.

In a May 2009 decision, the Board denied basic eligibility for VA benefits; at that time, the Board only had jurisdiction over the service connection claims.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, the Court granted a Joint Motion for Remand (JMR).  In the May 2010 Order, the Court vacated the Board's May 2009 decision and remanded the appeal to the Board for compliance with instructions provided in the Joint Motion.

Subsequently, in September 2010, the Board remanded the claims for further development.  Specifically, the Board found that further inquiry into the question of whether the appellant had qualifying service for the purpose of VA benefits was necessary.  The Board noted that the appellant wrote a letter in July 2010 expressing disagreement with the May 2010 denial of his claim of entitlement to a payment from the Filipino Veterans Equity Compensation Fund, and found that the letter constituted a Notice of Disagreement (NOD); however, the appellant had not been furnished a Statement of the Case (SOC) with regard to that issue.  Thus, the Board ordered that a SOC be issued on the issue of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  See Pond v. West, 12 Vet. App. 341 (1999); Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued a  Statement of the Case in April 2011. The appellant perfected the appeal as to the issue of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund in a timely June 2011 substantive appeal.

Most recently, this case was before the Board in February 2012, at which time the issues currently on appeal were denied.  The appellant appealed that decision to the Court.  In a September 2014 Memorandum Decision, the Court set aside the February 2012 Board decision and remanded the matter for further proceedings.

With regard to representation, by way of history, the appellant appointed American Legion as the representative in January 2007 (on a VA Form 21-22).  In July 2010, a power of attorney (POA) was executed on modified VA form, Appointment of Individual as Claimant's Representative, naming Attorney Daniel G. Krasnegor as the appellant's representative.  The American Legion's representation (power of attorney) was in fact revoked by the appellant's subsequent appointment of Attorney Daniel G. Krasnegor as the representative by power of attorney form dated in July 2010 (on a modified version of VA form for Appointment of Individual as Claimant's Representative).  Although not marked as "revoked" on the January 2007 power of attorney form, the revocation of the American Legion power of attorney occurred as a matter of law upon appointment of Attorney Daniel G. Krasnegor.  See 38 C.F.R. § 14.632(f)(1) (2014) (providing that, unless a claimant specifically indicates otherwise, the receipt of a new power of attorney executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney).  The July 2010 power of attorney of Attorney Daniel G. Krasnegor provided that the conditions of appointment were for the claims for any and all benefits from VA based on the service of the appellant, limited to claims for establishment of basic eligibility for VA benefits.  Both the issues currently on appeal are claims for establishment of basic eligibility for VA benefits or the equivalent for representation purposes, benefits administered by VA.

In February 2008, the appeal of whether the appellant has basic eligibility for VA disability benefits was certified to the Board.  As indicated, in July 2010, a power of attorney naming Attorney Daniel G. Krasnegor as the appellant's representative.  In December 2011, the appeal of legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund was certified to the Board.  

Thereafter, in October 2012 and November 2012 notifications to the RO in Manila, with copy to the appellant, the appellant's representative, Attorney Daniel G. Krasnegor, indicated withdrawal of representation of the appellant, citing to the provisions of 38 C.F.R. § 14.631(c).  Some confusion has arisen regarding representation.  As indicated above, the American Legion power of attorney was revoked in July 2010 in favor of Attorney Daniel G. Krasnegor.  Both the RO (September 2013 letter) and the Board (January 2015 letter notice of receipt of the case at the Board) have copied the wrong representative in various correspondence, or no representative at all (undated Board letter denial of motion for reconsideration issued January 29, 2015).  Rather than applying the post-certification good cause pleading requirements (38 C.F.R. § 20.608(b)(2)), the RO treated the November 2012 withdrawal of representation under the provisions of 38 C.F.R. § 14.631(c), which permit withdrawal prior to certification of the case to the Board, rather than under the good cause requirements of 38 C.F.R. § 20.608(b)(2) where a case had already been previously certified to the Board.   

In light of this confusion, in a May 2015 letter, the Veteran was informed that he is no longer represented, and afforded him an opportunity to elect new representation pursuant to 38 C.F.R. § 14.631.  The May 2015 letter stated that, if no response was received within 30 days, the Board would consider the Veteran to be unrepresented, and would proceed with appellate review.  As the Veteran did not submit any response within the 30-day period from the date of the May 2015 letter, the Veteran is unrepresented by an attorney, agent, or service organization, and the Board will proceed with appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The RO has undertaken efforts to determine whether the appellant had service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  The RO requested service verification on multiple occasions from the National Personnel Records Center (NPRC) in accordance with policies and procedures in place at that time.

The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of a Memorandum of Agreement (MOA) between the Department of the Army and the National Archives and Records Administration (NARA) that purported to transfer "responsibility for providing reference services on the collection of Philippine Army files and archives buildings" to NARA indefinitely, and determined that it was unclear whether the MOA assigned NARA the authority to make administrative determinations verifying service, or assigned NARA the duty to act simply as a reference librarian.  The Court found that the ambiguity in the MOA precluded it from finding that the Department of the Army delegated its duty to make administrative determinations verifying service to NARA, or its agency, the National Personnel Records Center (NPRC).  Therefore, the Court held that, absent evidence of a statutorily delegated duty, the plain meaning of 38 C.F.R. § 3.203(c) required verification of service from the relevant service department, which the Court further identified as the Department of the Army.  Tagupa v. McDonald, 27 Vet. App. 95 (2014).

Because the Court has interpreted that verifications of service issued by NPRC do not meet the verification of service criteria of 38 C.F.R. § 3.203(c), as reflected by the Court's September 2014 Memorandum Decision in this case citing Tagupa, this case will be remanded for verification of service by the Department of the Army.  Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Department of the Army and request verification of the appellant's service based on the assertion that he served as a recognized guerrilla from November 1944 to November 1945.

Provide the Department of the Army with copies of the relevant records in the claims file/electronic record in connection with this request.  The request should include all dates reported for the appellant's claimed service, and any unit in which he claims to have served.  The response from the Department of the Army should be added to the claims file.

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claims on appeal.  If the determinations remain adverse to the appellant, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




